DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 10523706.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method comprising: detecting, by a computing device, cloning of an authentic website into a clone website by a cloning toolkit, by: comparing characteristics of requests of the authentic website against one or more models of website access by cloning toolkits, wherein the one or more models of website access by cloning toolkits comprises one or more models of website access of the authentic website specifically; and determining, from the comparison, a correlation between the characteristics of requests and the one or more models exceeds a similarity threshold; and upon detection of the cloning of the authentic website, altering, by the computing device, at least one part of the authentic website to comprise an indicator that it is a cloned version of the authentic website when the authentic website is cloned into the clone website by the cloning toolkit” (claim 1, instant application) is analogous to 
“A method comprising: detecting, by a computing device, cloning of an authentic website into a clone website by a cloning toolkit, by: comparing characteristics of requests of the authentic web site against one or more models of website access by cloning toolkits; and determining, from the comparison, a correlation between the characteristics of requests and the one or more models exceeds a similarity threshold; upon detection of the cloning of the authentic website, altering, by the computing device, at least one part of the authentic website to comprise an indicator that it is a cloned version of the authentic website when the authentic website is cloned into the clone website by the cloning toolkit; and upon detection of the cloning of the authentic website, altering the authentic website to prevent sending of fields for inputting sensitive information when the authentic website is cloned into the clone website by the cloning toolkit” (claim 1, patent 10523706).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (20180063190).
Regarding claims 1, 10, and 19, Wright teaches 1. A method comprising: /10. A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a computing device, performs a method, the method comprising:/ 19. A computing system, comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising (abstract, par.11-16):
detecting, by a computing device, cloning of an authentic website into a clone website by a cloning toolkit, by (abstract): 
comparing characteristics of requests of the authentic website against one or more models of website access by cloning toolkits, wherein the one or more models of website access by cloning toolkits comprises one or more models of website access of the authentic website specifically (par.14-16, 18-19, 50-55, 61-65, based on data of original website and characteristics of attack sites); and 
determining, from the comparison, a correlation between the characteristics of requests and the one or more models exceeds a similarity threshold (par.18-20, 41-50, determine similarity between sites); and 

Regarding claims 2, 11, and 20, Wright teaches wherein the detecting of the cloning of the authentic website further comprises: comparing a number of requests from a requester immediately after an initial request for access to the authentic website from the requester, in the characteristics of requests, to a modeled number of requests from a modeled phisher immediately after a modeled initial request for access to the authentic website from the modeled phisher, in the one or more models of website access of the authentic website; and determining, from the comparison of requests, the correlation exceeds the similarity threshold when the compared number of requests, in the characteristics of requests, deviates from the compared modeled number of requests, in the one or more models of website access of the authentic website, below a certain extent (par.21-23, 25-30, 35-37). 
Regarding claims 3 and 12, Wright teaches wherein the initial request comprises an initial request for web elements, and wherein the requests immediately after the initial request comprise requests for web elements (par.21-23). 
Regarding claims 4 and 13, Wright teaches wherein the comparison of the characteristics of requests comprises comparing elements of the characteristics of requests associated with a login field of the authentic website or a login portion of the authentic website comprising the login field (par.4-6, 23-25, 50-55, 61-65). 
Regarding claims 5 and 14, Wright teaches wherein the comparison of the characteristics of requests comprises comparing domain names requesting access to the authentic website in the characteristics of requests against domain names in the one or more models listed as domain names of known entities using cloning toolkits (par.21-23, 36-42, 51 -58). 
Regarding claims 6 and 15, Wright teaches upon detection of the cloning of the authentic website, recording, by the computing device, one or more Internet Protocol (IP) addresses of one or more computing devices associated with the cloning (par.56-62). 
Regarding claims 7 and 16, Wright teaches upon detection of the cloning of the authentic website, alerting a user of the computing device or an administrator of one or more servers serving the authentic website, wherein the alerting comprises providing an audio and/or visual indicator of the cloning and the recorded one or more IP addresses of the one or more computing devices associated with the cloning (par.28-32, 60-65).
Regarding claims 8 and 17, Wright teaches upon detection of the cloning of the authentic website, altering information sent by the authentic website or the at least one part of the authentic website to comprise a tracking mechanism that tracks operations of one or more computing devices serving the clone website when the authentic website is cloned into the clone website by the cloning toolkit (par.20-25, 60-65).
Regarding claims 9 and 18, Wright teaches upon detection of the cloning of the authentic website, blocking access to the authentic website by the one or more computing devices associated with the cloning (par.58-68).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419